         Case 3:19-cv-01951-MPS Document 51 Filed 08/24/20 Page 1 of 9



                           UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF CONNECTICUT


 THE HARTFORD COURANT COMPANY,
 LLC,

                       Plaintiff,

               v.
                                                    Civil Action No. 3:19-cv-01951-MPS
 PATRICK L. CARROLL III, in his Official
 Capacity as Chief Court Administrator of the
 Connecticut Superior Court; and

 ANN-MARGARET ARCHER; KAREN A.
 BERRIS; ROBERT BURKE; ANTONIO
 D'ADDEO; RALPH DAGOSTINE; CYNTHIA
 DEGOURSEY; JILL DRISCOLL; CAROLINE
 FARGEORGE; TAMMY FLUET; DAVID S.
 GAGE; ERIC R. GROODY; LISA C.
 GROODY; RICHARD L. HAAS, JR.; KERRI
 HALL; WILLIAM M. HOEY; JUDITH LEE;
 LAURA A. LEIGH; DEBORA KASZUBA
 NEARY; CARA PARKINSON; BRANDON
 PELEGANO; GINA PICKETT; JAMES
 QUINN; JENNIFER ROBINSON; MARK
 SHEA; ROY SMITH, JR.; GIOVANNI
 SPENNATO; GEOFFREY STOWELL;
 HARALABOS VALASSIS; JULIE VANAM;
 ROBERT A. WILOCK, II; BRANDI
 YANAVICH; and MARCI YOUNG, in their
 respective Official Capacities as Chief Clerks
 and Deputy Chief Clerks in the Judicial District
 and Geographical Area courts of the
 Connecticut Superior Court,

                       Defendants.



         PLAINTIFF’S OPPOSITION TO DEFENDANTS’ MOTION TO STAY
                            PENDING APPEAL

       Plaintiff The Hartford Courant Company, LLC (the “Courant”), by and through counsel,

respectfully submits this Opposition to Defendants’ Motion to Stay Pending Appeal.


                                                1
         Case 3:19-cv-01951-MPS Document 51 Filed 08/24/20 Page 2 of 9



                                            Introduction

       On July 24, 2020, the Court entered an order granting the Courant’s motion for a

preliminary injunction in the above-captioned matter. ECF 46 (the “Order”). The Court held

that the Courant had “shown a clear and substantial likelihood of success on the merits of its

claim that [Conn. Gen. Stat.] § 46b-127(c) is not narrowly tailored to achieve a compelling state

interest and therefore unconstitutionally infringes upon the First Amendment right of access to

court records in criminal prosecutions”; that in the “absence of preliminary injunctive relief, it

will suffer irreparable harm in the form of an ongoing First Amendment injury”; and that the

“balance of equities and public interest favor a preliminary injunction[.]” Order at 33–36.

       The Order immediately enjoined Defendants “from automatically sealing or permitting

the automatic sealing of any newly filed judicial records, including docket sheets, in any case

transferred from the juvenile docket to the regular criminal docket pursuant to Conn. Gen. Stat.

§ 46b-127 after the date of [the Order], unless a Superior Court judge in a particular case issues

an order requiring the sealing of specific records[.]” Order at 37. No stay of that portion of the

Court’s Order concerning newly transferred matters was sought by Defendants or entered by the

Court; that portion of the Order has been in effect since July 24, 2020.

       As to cases that were transferred from the juvenile docket to the regular criminal docket

before the date of the Order, Defendants were ordered “to unseal all judicial records, including

docket sheets” in such cases. Order at 37. However, the Court stayed that portion of the Order

for 30 days “to allow parties in individual Transferred Matters to file a motion to seal as to some

or all of the court records if they wish to do so” or, in matters not automatically transferred

pursuant to Conn. Gen. Stat. § 46b-127(a)(1), to file “a motion to transfer the case back to the

juvenile docket” pursuant to Conn. Gen. Stat. § 46b-127(c)(2) or § 46b-127(g). Order at 37; see




                                                  2
           Case 3:19-cv-01951-MPS Document 51 Filed 08/24/20 Page 3 of 9



also id. at 38 (“After the expiration of the period of 30 days from the date of [the Order], the

records in these cases shall be unsealed, except as to specific records ordered sealed during that

period by a Superior Court judge.”). The 30-day stay ordered by the Court expired on August 23.

         On August 18, more than three weeks after the Order was issued, and only three business

days before expiration of the Court’s 30-day stay of the unsealing portion of its Order,

Defendants filed a notice of appeal, ECF 47, as well as a non-emergency Motion to Stay Pending

Appeal, ECF 48 (the “Motion”). Defendants did not seek expedited resolution of their Motion,

which—in addition to a stay of all further proceedings before the Court pending resolution of

their appeal—also requests a stay of the Court’s July 24 preliminary injunction Order.1

         For the following reasons, Defendants’ Motion should be denied in its entirety.2

                                             Argument

    I.      Defendants’ Request to Stay the Court’s July 24 Order is Untimely and Moot.

         While immediately enjoining Defendants from automatically sealing judicial records in

matters newly transferred to the adult criminal docket pursuant to Conn. Gen. Stat. § 46b-

127(a)(1), the Court stayed the portion of its July 24 preliminary injunction Order requiring the

unsealing of judicial records, including docket sheets, in matters transferred prior to the date of

the Court’s Order for 30 days “so that parties in individual Transferred Matters may file a motion

to seal as to some or all of the court records” or, if applicable, “a motion to transfer the case back

to the juvenile docket . . . if they wish to do so.” Order at 37–38. As Defendants’ Motion

acknowledges, the Court’s 30-day stay has now expired. See Mot. at 3. Accordingly, “except as



1
 Because Defendants did not seek expedited resolution of their Motion, this opposition was not
due to be filed by the Courant until September 8, 2020, more than two weeks from today.
2
 Earlier today, the Courant filed a letter with the Court seeking a status conference concerning
Defendants’ Motion at the Court’s earliest convenience. See ECF 50.

                                                  3
           Case 3:19-cv-01951-MPS Document 51 Filed 08/24/20 Page 4 of 9



to specific records ordered sealed during that [30-day] period by a Superior Court judge” all

records in transferred matters on the regular, adult criminal docket should now be available to the

Courant and to the public. Order at 37–38. As of the filing of this Opposition, the Courant has

obtained from the Judicial Branch a list of “pending disclosable cases” transferred from the

juvenile docket to the adult criminal docket, and has also been able to electronically access

docket information in at least some matters that were transferred from the juvenile docket to the

regular criminal docket before the date of the Order.

         Defendants’ Motion states that, as of August 18, Defendants had “taken the logistical

steps necessary to comply with” the Order. Mot. at 3. To be clear, however, Defendants have

been (or should have been) complying with the unstayed portions of the Order—specifically,

making records of newly transferred matters, if any, available to the public—since July 24. And,

as to the unsealing portion of the Order, it appears that following expiration of the 30-day stay on

August 23, docket information for pending matters that were transferred from the juvenile docket

to the regular criminal docket before the date of the Order were unsealed in accordance with the

Order, rendering Defendants request to stay the Order moot.

         Defendants do not explain why they waited more than three weeks after entry of the

Court’s Order to assert, for the first time, that the (now-expired) 30-day “window” provided by

the Court with respect to previously transferred matters is “insufficient[,]” Mot. at 5, and to argue

that the Order should be stayed in its entirety. For this reason alone, to the extent Defendants’

untimely request for a stay of the Court’s July 24 Order is not already moot, it should be denied.

   II.      No Further Stay of Any Portion of the Court’s Order is Warranted.

         Even if Defendants’ request to stay the July 24 preliminary injunction Order were

timely—which it is not—the Court should still deny it. In determining whether to issue a stay




                                                 4
         Case 3:19-cv-01951-MPS Document 51 Filed 08/24/20 Page 5 of 9



pending appeal pursuant to Federal Rule of Civil Procedure 62(c), district courts “follow the test

laid down by the Second Circuit,” Mitchell v. City of New Haven, 854 F.Supp.2d 238, 255 (D.

Conn. 2012), which considers the following four factors:

               (1) whether the stay applicant has made a strong showing that he is
               likely to succeed on the merits; (2) whether the applicant will be
               irreparably injured absent a stay; (3) whether issuance of the stay
               will substantially injure the other parties interested in the
               proceeding; and (4) where the public interest lies.

United States v. Eastern Air Lines, Inc., 923 F.2d 241, 244 (2d Cir. 1991) (denying motion to

stay pending appeal of a district court order denying continued sealing of a grand jury affidavit).

The moving party bears the burden of proof as to each factor. Hayes v. City Univ. of N.Y., 503 F.

Supp. 946, 962 (2d Cir. 1980). Here, all four factors weigh heavily in favor of denying

Defendants’ stay request.

       First, as the Court correctly held when it entered its Order, the Courant has demonstrated

“a clear and substantial likelihood of success on the merits of its First Amendment claim.” Order

at 16. That conclusion was based on well-settled Supreme Court and Second Circuit precedent

making clear the application of the public’s constitutional right of access to judicial records and

proceedings—a right that “depends on the nature of the proceeding, not on the personal

characteristics of the litigants,” Order at 19—in criminal cases transferred to Connecticut’s

regular criminal docket pursuant to Conn. Gen. Stat. § 46b-127. See Order at 18–23.

       Contrary to Defendants’ argument, this Court’s holding that such criminal prosecutions

are presumptively open to the public, and not subject to categorical sealing rules, is far from an

issue of “first impression,” Mot. at 5. See, e.g., Globe Newspaper Co. v. Superior Court for

Norfolk Cty., 457 U.S. 596, 605 (1982). And, though it may not be “certain that the Second

Circuit will reach the same conclusion as the Court reached here,” Mot. at 5 (emphasis added),




                                                 5
          Case 3:19-cv-01951-MPS Document 51 Filed 08/24/20 Page 6 of 9



its own precedent compels it to. See, e.g., Hartford Courant Co. v. Pellegrino, 380 F.3d 83, 91

(2d Cir. 2004); see also, e.g., N.Y. Civil Liberties Union v. N.Y. Transit Auth., 684 F.3d 286, 299

(2d Cir. 2012). Simply put, Defendants do not—and cannot—make the requisite “strong

showing” that they are likely to succeed on their appeal.

       Second, as the Court’s Order recognized, “each passing day that the confidentiality

provisions of § 46b-127 remain in effect” and block the Courant’s access to judicial records in

transferred matters “infringes on its First Amendment rights.” Order at 34; see also Elrod v.

Burns, 427 U.S. 347, 373 (1976) (“The loss of First Amendment freedoms, for even minimal

periods of time, unquestionably constitutes irreparable injury.”). The Courant would thus, as a

matter of law, be irreparably harmed by a further stay of any portion of the Order pending

resolution of Defendants’ appeal.3

       Defendants claim that “the harm to the juvenile defendants absent a stay” should

outweigh the harm the Courant will suffer from continued violation of its First Amendment right

of access to judicial records. Mot. at 5. In doing so, Defendants ignore the fact that the Court,

by staying unsealing for 30 days, already considered, and took a reasonable step to prevent, any

such purported harm. And the fact that Defendants delayed until August 18 to challenge the




3
  Defendants claim that the Courant will not be irreparably harmed by any further “delay in
access to the court records at issue” because the Courant’s preliminary injunction motion did not
also seek to enjoin Defendants from denying public access to in-court proceedings in transferred
matters. Mot. at 6. This contention is frivolous. The Courant has an independent First
Amendment right of access to the judicial records at issue here. And, especially now, at a time
of limited-to-no in-court proceedings due to the ongoing COVID-19 pandemic, the Courant’s
ability to access judicial records, including dockets, is critically important to its ability to report
on the criminal justice process. See id. (stating that the “Court’s preliminary injunction order
granted Plaintiff almost all the relief it seeks in this case”). In any event, as noted below, the
Courant’s motion for summary judgment and/or permanent injunction due to be filed with the
Court on September 11, 2020 will address the remaining relief it seeks.

                                                   6
            Case 3:19-cv-01951-MPS Document 51 Filed 08/24/20 Page 7 of 9



length of the Court’s 30-day stay, which expired yesterday, as “insufficient[,]” Mot. at 5, belies

Defendants’ arguments as to the strength of such purported “harm.”

          To be clear, Defendants’ Motion provides no factual support, whatsoever, for the

argument that the 30-day stay of the unsealing portion of the Court’s Order was “insufficient” or

that any juvenile defendant will be harmed absent a further stay. Mot. at 5. Defendants do not,

for example, provide the number of motions to seal or transfer filed by parties in previously

transferred matters in the past 30 days; nor do Defendants state the number of such motions, if

any, that were pending as of the filing of their Motion. Instead, Defendants merely theorize that

“if a defendant moves to seal his record during those 30 days, it is far from clear whether the trial

court will have time to act on all such motions before the records are required to be unsealed.”

Mot. at 5. Far from being “far from clear,” id., Defendants plainly have access to—and could

have provided the Court with—that precise information. Defendants fall short of demonstrating

irreparable injury absent a stay.

          Third, public interest militates against Defendants’ request to stay the Order. N.Y.

Progress & Prot. PAC v. Walsh, 733 F.3d 483, 488 (2d Cir. 2013) (“[S]ecuring First

Amendment rights is in the public interest.”); see also Cooper v. U.S. Postal Service, 246 F.R.D.

415 (D. Conn. 2007) (“The public interest here lies in the proper preservation and

implementation of those rights and freedoms guaranteed by the First Amendment.”)

   III.      Defendants’ Request to Stay Further Proceedings Pending Resolution of Their
             Appeal Should Be Denied.

          In addition to their request to stay the July 24 Order pursuant to Federal Rule of Civil

Procedure 62(c), Defendants also seek a stay of further proceedings in this Court pending

resolution of their appeal. “[T]he power to stay proceedings is incidental to the power inherent

in every court to control the disposition of the causes on its docket with economy of time and



                                                   7
          Case 3:19-cv-01951-MPS Document 51 Filed 08/24/20 Page 8 of 9



effort for itself, for counsel, and for litigants.” Louis Vuitton Malletier S.A. v. LY USA, Inc., 676

F.3d 83, 96 (2d Cir. 2012) (quoting Landis v. N. Am. Co., 299 U.S. 248, 254 (1936)). “The

proponent of a stay bears the burden of establishing its need[.]”. Clinton v. Jones, 520 U.S. 681,

708 (1997). Here, because Defendants have not established any need for a stay of proceedings,

and because a stay will prejudice the Courant, Defendants’ request should be denied.

        Under the scheduling order currently in place, Plaintiff’s motion for summary judgment

and/or motion for permanent injunction is to be filed on or before September 11, 2020, and

Defendants’ opposition(s) and/or their own motion for summary judgment is to be filed on or

before October 13, 2020. ECF 32. Absent a stay, those motions will be fully briefed on

December 3, 2020. Id. As Defendants note, “it is anticipated” that the Court’s resolution of

those motions will be dispositive” of all issues in this case. Mot. at 7.

        Defendants do not (and could not) cite any hardship from litigating the remaining issues

in this case during the pendency of their appeal. As Defendants argue, the Court’s “preliminary

injunction order granted Plaintiff almost all the relief it seeks in this case” and “the Court based

its decision, in large part, on its determination of the legal issue at the core of this case . . . the

same issue that the Court will need to reach on any motion for summary judgment.” Mot. at 7.

Contrary to Defendants’ arguments, the fact that there is little left for the parties and the Court to

do to resolve this case in its entirety weighs against—not in favor of—a stay of proceedings.

        Moreover, the Courant will be prejudiced by a delayed resolution of the remaining issues

in this case. As already recognized by the Court, “each passing day that the confidentiality

provisions of [Conn. Gen. Stat.] § 46b-127 remain in effect infringes on [the Courant’s] First

Amendment rights.” Order at 34. Particularly, in light of the Courant’s “clear and substantial

likelihood of success on the merits of its First Amendment claim,” Order at 16, and Defendants’




                                                    8
         Case 3:19-cv-01951-MPS Document 51 Filed 08/24/20 Page 9 of 9



concomitant inability to make a strong showing that they are likely to prevail on their appeal

from the Court’s Order, a stay of proceedings will delay resolution of this matter unnecessarily.

                                           Conclusion

       For the foregoing reasons, Defendants’ Motion should be denied in its entirety.


Respectfully submitted,

Plaintiff The Hartford Courant Company, LLC

By: William S. Fish, Jr.                     Date: August 24, 2020
William S. Fish, Jr. (ct05349)
HINCKLEY, ALLEN & SNYDER LLP
20 Church St.
Hartford, CT 06103
Phone: 860.331.2700
Facsimile: 860.278.3802
wfish@hinckleyallen.com

Katie Townsend (phv10445)
THE REPORTERS COMMITTEE FOR
FREEDOM OF THE PRESS
1156 15th St. NW, Suite 1020
Washington, D.C. 20005
Phone: 202.795.9300
Facsimile: 202.795.9310
ktownsend@rcfp.org




                                                9
